11 So. 3d 400 (2009)
Jose A. DIAZ, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D09-752.
District Court of Appeal of Florida, Third District.
April 29, 2009.
Rehearing and Rehearing En Banc Denied June 30, 2009.
Jose A. Diaz, in proper person.
Bill McCollum, Attorney General, for respondent.
Before GERSTEN, C.J., and COPE and SUAREZ, JJ.
SUAREZ, J.
We deny Jose A. Diaz's petition for writ of habeas corpus alleging ineffective assistance of appellate counsel. See McCray v. State, 699 So. 2d 1366 (Fla.1997); Melara v. State, 997 So. 2d 1135 (Fla. 3d DCA 2008); Partridge v. Moore, 768 So. 2d 1128 (Fla. 1st DCA 2000).
Petition denied.